NUMBER 13-13-00472-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CHARLES CAMARILLO,                                                     Appellant,

                                         v.

THE STATE OF TEXAS,                                                    Appellee.


                   On appeal from the 25th District Court
                       of Gonzales County, Texas.


                        MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Longoria
            Memorandum Opinion by Justice Rodriguez
      Appellant Charles Camarillo challenges his conviction for aggravated assault, a

second-degree felony for which he was sentenced to eight years' incarceration. See

TEX. PENAL CODE ANN. § 22.02(a), (b) (West, Westlaw through 2013 3d C.S.). By one

issue, appellant argues that his due process rights were violated when he was not
permitted to present additional punishment evidence after the trial court formally

adjudicated his guilt. We affirm.

                                    I. Background

      Appellant was indicted for aggravated assault as follows:

      [O]n or about the 28th day of February, 2010 and before the presentment
      of this indictment, in [Gonzales County, appellant] did then and there
      intentionally, knowingly, or recklessly cause bodily injury to Mario Rios, by
      making contact with the head of Mario Rios with the defendant's hand
      and/or foot and/or an object unknown to the grand jury and the defendant
      did then and there use or exhibit a deadly weapon, to-wit: hand and/or foot
      and/or object unknown to the grand jury, during the commission of said
      assault . . . .

Appellant pleaded guilty, but the trial court deferred appellant's adjudication and placed

him on community supervision.       The State thereafter moved to revoke appellant's

community supervision and adjudicate his guilt.

      At appellant's revocation hearing, before its adjudication and pronouncement of

sentence, the trial court asked appellant and defense counsel if they would "like to say

something before [the court] decide[d] on a sentence." Appellant gave a statement about

work he had been doing in the community since his deferred adjudication, counseling he

had undergone, and classes he had taken to learn to support himself. Defense counsel

made a statement similar to appellant's and also asked the trial court to give appellant

credit for some time he had served in prison during his community supervision term. The

trial court then adjudicated appellant's guilt and pronounced his sentence as follows:

             Mr. Camarillo, you previously plead[ed] guilty to the offense of
      aggravated assault. The Court now finds you guilty of that offense and
      sentences you to eight years in the Texas Department of Institutional
      Division [sic]. You'll receive credit for any time you've been incarcerated
      on this charge either here or in any other place where a detainer or a hold

                                            2
       had been placed upon you. You'll be remanded into the custody of the
       Sheriff's Department for safekeeping until such time you can be transported
       to the Texas Department of Criminal Justice.

This appeal followed.

                                     II. Discussion

       By one issue, appellant argues that his due process rights were denied when the

trial court did not give him an additional opportunity to present evidence relevant to

punishment after formally adjudicating appellant's guilt. In short, appellant appears to

argue that the trial court's "singular proclamation" of guilt and punishment denied

appellant his right to provide punishment evidence. See Issa v. State, 826 S.W.2d 159,

161 (Tex. Crim. App. 1992) (per curiam). The State argues that appellant failed to

preserve this argument, and we agree—appellant made no objection comporting with his

argument on appeal despite having the opportunity to do so.          See TEX. R. APP. P.

33.1(a)(1); Euler v. State, 218 S.W.3d 88, 91 (Tex. Crim. App. 2007) (“If appellant wanted

an opportunity to present evidence and argument on the question of punishment, it was

incumbent upon him to ask for that opportunity and to be ready to present such evidence

and argument as soon as the trial court announced its finding that he had violated the

conditions of his probation.”).

       But even assuming that appellant did preserve his argument, we still cannot

conclude that he was denied the opportunity to present punishment evidence prior to his

sentencing. The law provides no “absolute right to a separate punishment hearing” after

the adjudication of guilt at a revocation hearing. Hardeman v. State, 1 S.W.3d 689, 690

(Tex. Crim. App. 1999). “[I]t is immaterial that the presentation of this evidence occurred


                                            3
before the actual words of adjudication”; appellant was given “the opportunity to present

evidence during the proceedings, and that is all that [was] required.” See id. at 691.

Appellant has shown no error by the trial court in this regard.

       Appellant’s issue is overruled.

                                     III. Conclusion

       We affirm the judgment of the trial court.



                                                                  NELDA V. RODRIGUEZ
                                                                  Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of June, 2014.




                                             4